Citation Nr: 0331695	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-09 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The appellant has verified active duty for training with the 
Air National Guard from August 18, 1973 to December 17, 1973.  
She maintains, however, that she served as a member of the 
United States Army Reserve and Air National Guard between 
1973 and 1981.  Available service medical records on file 
date between May 1973 and August 1980.  Attempts by the 
originating agency to obtain verification of additional 
periods of service, as well as any pertinent outstanding 
service medical records, have been unsuccessful.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
veteran's petition to reopen her previously denied claim for 
service connection for tinnitus.  

Following receipt of notification of the June 1998 rating 
action, the appellant perfected a timely appeal with respect 
to the issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for tinnitus.  In an October 2000 
decision, the Board denied this issue.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court issued an Order vacating the October 
2000 decision and remanding it to the Board for further 
development and adjudication consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

In a July 2001 letter, the Board notified the appellant that 
it had received her case from the Court.  In addition, the 
Board informed the appellant that she had 90 days from the 
date of the letter to submit any additional argument or 
evidence in support of her appeal.  In October 2001, the 
appellant responded that she had no additional evidence to 
submit.  

Subsequently, in June 2002, the Board, citing the VCAA, 
denied the issue of whether new and material evidence had 
been received sufficient to reopen a previously denied claim 
for service connection for tinnitus.  The appellant then 
appealed the Board's decision to the Court.  In a June 2003 
decision, the Court issued an Order vacating the June 2002 
decision and remanding it to the Board for further 
development and adjudication consistent with duty to notify 
provisions of the VCAA.  See also, Charles v. Principi, 
16 Vet. App. 370 (2002) and Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Accordingly, the case has been 
returned to the Board for action consistent with the Court's 
Order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In July 1991, the Board denied service connection for 
tinnitus.  

3.  The evidence received since the July 1991 denial of 
service connection for tinnitus bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.  


CONCLUSIONS OF LAW

1.  The Board's July 2001 denial of service connection for 
tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the July 1991 denial of 
service connection for tinnitus is new and material, and the 
claim for service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in September 1998 as well 
as the supplemental statement of the case (SSOC) issued in 
October 1998, the RO informed the appellant of the criteria 
used to adjudicate her petition to reopen her previously 
denied claim for service connection for tinnitus as well as 
the particular type of evidence needed to substantiate this 
issue.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained available service medical records and relevant 
post-service treatment records adequately identified by the 
veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the appellant of the specific provisions of the 
recently passed VCAA or the specific type of information 
needed from her.  Nor has she been informed of the proper 
time period within which to submit requested evidence (one 
year).  Significantly, however, in view of the fact that this 
decision is granting the appellant's petition to reopen her 
previously denied claim for service connection for tinnitus, 
which is a complete grant of the benefits sought in the 
appeal of this particular issue, the Board concludes that a 
remand to cure these procedural defects (by informing the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice) 
is not necessary.  

Factual Background

Initially, by a July 1991 decision, the Board denied the 
issue of entitlement to service connection for tinnitus.  
Evidence available at that time included the appellant's 
assertion that her tinnitus was caused by a routine 
in-service physical examination completed in 1979 which 
involved, in part, the cleaning of her ears with a wire-like 
object.  

Service personnel records indicated that the appellant's 
military occupational specialty was that of a materiel 
facilities specialist.  The service medical records were 
negative for complaints of, treatment for, or findings of 
tinnitus.  In particular, an in-service physical examination 
conducted in August 1980 demonstrated that the appellant's 
ears (including her internal and external canals) were 
normal.  

According to relevant post-service medical records, in 
October 1986, the appellant sought private treatment for 
bilateral cerumen impaction.  According to the report, the 
appellant was instructed to use drops, but not Q-tips, to 
keep down the amount of her ear wax.  

At a VA examination conducted in November 1989, the appellant 
described periodic ringing in her ears.  Specifically, she 
explained that, approximately two to three times per year, 
ringing in her ears began suddenly and lasted constantly for 
two to three weeks.  A physical evaluation of the appellant's 
ears demonstrated the impacted cerumen bilaterally.  No 
evidence of middle ear pathology was found on examination.  
In pertinent part, the examiner provided an impression of 
tinnitus.  

By the July 1991 decision, the Board noted that the service 
medical records are negative for complaints of, treatment 
for, or findings of tinnitus.  In addition, the Board pointed 
out that the post-service medical reports did not reflect a 
diagnosis of tinnitus until 1989.  As the claims folder 
contained no competent evidence of record associating the 
appellant's post-service diagnosis of tinnitus with her 
service, the Board denied service connection for this 
disorder.  

The appellant appealed the Board's July 1991 denial to the 
United States Court of Appeals For Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court).  In a memorandum decision dated in August 1992, 
the Court affirmed the Board's decision.  

Thereafter, in January 1998, the appellant submitted her 
current petition to reopen her claim for service connection 
for tinnitus.  According to relevant evidence received since 
the last prior final decision of this issue in July 1991, in 
January 1998, the veteran sought private medical treatment 
for complaints of decreased hearing and intermittent ringing.  
The report of this evaluation indicates that the veteran's 
medical history includes intermittent tinnitus.  
Additionally, in an August 1998 statement, the veteran's 
mother explained that she has observed her daughter's 
complaining of temporary hearing loss and ringing in her ears 
for over ten years.  

Analysis

As previously noted in this decision, in July 1991, the Board 
denied service connection for tinnitus.  Specifically, the 
Board held that service connection could not be awarded for 
tinnitus because the available reports (e.g., the service 
medical records and relevant post-service medical documents) 
did not provide competent evidence of an association between 
the appellant's post-service diagnosis of tinnitus and her 
active service.  

Further review of the claims folder indicates that the 
appellant appealed the Board's July 1991 denial of service 
connection for tinnitus to the Court.  In an August 1992 
memorandum decision, the Court affirmed the Board's denial of 
the appellant's claim.  Consequently, the July 1991 denial of 
service connection for tinnitus became final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

As previously indicated, the appellant may reopen her claim 
by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also, Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the Board, in 
July 1991, denied the appellant's claim for service 
connection for tinnitus because the evidence of record did 
not reflect an association between the post-service diagnosis 
of tinnitus and her service.  Significantly, however, the 
additional evidence received since this prior final denial 
includes a copy of a medical record that appears to reflect 
such a relationship.  

Specifically, in January 1998, the appellant sought private 
medical care for complaints of intermittent ringing.  The 
report of this evaluation indicates that the appellant has a 
medical history of intermittent tinnitus.  Additionally, in 
an August 1998 statement, the appellant's mother explained 
that she has observed her daughter's complaining of ringing 
in her ears for over ten years.  

As these documents denote the appellant's history of ringing 
in her ears, the Board finds that they are clearly probative 
of the central issue in the appellant's case for service 
connection for tinnitus.  Significantly, these statements 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and, by themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim for service 
connection for tinnitus.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
tinnitus in July 1991 is new and material, as contemplated by 
the pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the appellant's claim 
for service connection for tinnitus.  See, 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  




ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for tinnitus, the appeal is granted to this extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the de novo issue 
of entitlement to service connection for tinnitus, the RO has 
not informed the appellant of the specific provisions of the 
recently passed VCAA, criteria used to adjudicate the 
appealed claim, the type of evidence needed to substantiate 
this issue, or the specific type of information needed from 
her.  Nor has she been given notification of the proper time 
period within which to submit the requested (one year).  

In addition, the appellant has not been accorded a pertinent 
VA examination to determine the nature, extent, and etiology 
of her tinnitus.  On remand, therefore, the appellant should 
be accorded this relevant evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment to 
her for tinnitus since January 1981.  
After furnishing the appellant the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
appellant that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
appellant's complete clinical records 
relating to treatment for tinnitus that 
she has received at the VA Medical Center 
in New Orleans, Louisiana since January 
1981.  All such available records should 
be associated with the claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature, extent, and etiology of her 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
appellant her detailed clinical history.  
All pertinent tinnitus pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the appellant's claims 
folder as well as interviewing and 
examining her, the examiner should 
specifically discuss the nature, extent, 
and etiology of her tinnitus.  In 
particular, the examiner should express 
an opinion as to whether it is at least 
as likely as not that any tinnitus found 
on examination is related to, or caused 
by, her active military service 
(including whether any diagnosed tinnitus 
disability is consistent with the 
appellant's contentions that she 
sustained an injury to her ears during a 
routine in-service physical examination 
completed in 1979 which involved, in 
part, the cleaning of her ears with a 
wire-like object).  

5.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the decision 
remains in any way adverse to the 
appellant, she and her representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in October 
1998.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2003) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



